Citation Nr: 0031637	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  Hearing loss was not shown during service or for many 
years thereafter, and there is no competent medical evidence 
of a nexus between the veteran's current hearing loss and any 
incident of active service, to include acoustic trauma.

2.  Tinnitus was not shown during service or for many years 
thereafter, and there is no competent medical evidence of a 
nexus between tinnitus and any incident of active service, to 
include acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.385 (2000).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096, 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran has asserted claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all treatment records 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional treatment records 
which have not been obtained.  In addition, a VA audiological 
examination that included an opinion on the contended causal 
relationship has been accomplished.  Accordingly, no further 
assistance to the veteran in acquiring medical evidence is 
required by the new statute.

The veteran has argued, in various statements and during his 
August 1999 video-conference hearing at the RO before the 
undersigned Veterans Law Judge sitting in Washington DC, that 
his hearing disorders were incurred in service as a result of 
exposure to acoustic trauma.  He said that he was a machine 
gunner on a B-17 Flying Fortress and that he flew 50 missions 
without any hearing protection.  He contends that he was 
aware of hearing problems in service, and thereafter, but 
that he did not report any problems for several years out of 
a sense of pride.  He further contends that the examinations 
conducted in service were very cursory and inaccurate 
"whispered voice" tests.  The veteran's wife testified that 
she has been married to the veteran for the past 50 years, 
that he has had hearing problems ever since she has known 
him, and that he resisted going to the doctor for many years.  

The veteran's service medical records do not contain a 
diagnosis of hearing loss or tinnitus.  Hearing tests 
conducted in March 1943 and upon separation both reported 
normal hearing.  The record confirms the veteran's contention 
that these were whispered voice tests and not audiograms.   

The earliest medical evidence of hearing loss is reported in 
private medical records dated in October 1979.  An audiology 
report revealed the presence of a bilateral hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  Additional 
private treatment records from April 1989, May 1994, June 
1994, and February 1995, and VA records from May 1999 
contained similar audiology results.  The June 1994 records 
noted that the veteran reported being aware of a "gradually 
progressive problem with hearing over the last few years," 
and that the veteran's father had developed significant 
hearing loss as he got older.  The treatment records reported 
an impression of presbycusis and probable right otosclerosis.  
VA treatment records from May 1998 noted that the veteran 
attributed his hearing loss to noise exposure in service.  
The veteran also gave a history of his hearing loss and 
tinnitus beginning in 1945, prior to his separation from 
service.  The diagnosis was bilateral hearing loss with 
tinnitus.

The veteran was given a comprehensive VA medical examination 
in May 1999.  The examiner reviewed and discussed the entire 
medical record in detail.  He stated initially that, because 
the earliest medical evidence of hearing loss was not until 
1979, the record did not establish that the veteran's hearing 
loss was related to service.  The examiner further noted that 
the diagnosis indicated bilateral clinical otosclerosis and 
further, that the veteran's "hearing impairment as of today 
is not that as would be commensurate with the usual noise 
induced type hearing impairment."  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The Board notes initially that there is 
no medical evidence of hearing loss or tinnitus either in 
service or for many years thereafter, and no medical evidence 
of a nexus between hearing loss or tinnitus and any incident 
of active service, to include acoustic trauma.  Indeed, the 
only medical opinion that addresses the etiology of the 
veteran's current hearing impairment comes from the May 1999 
VA examiner, who opined that the veteran's type of hearing 
impairment was not consistent with past noise exposure.

The Board has considered the fact that the service personnel 
records show that the veteran flew 50 combat missions and the 
application of 38 U.S.C.A. § 1154(b) (West 1991), which 
directs that: f service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full. 

While 38 U.S.C.A. § 1154(b) (West 1991) is for application 
here, and the Board does not question that the veteran was 
exposed to some excessive noise while on active duty, given 
his combat service, the question remains as to whether there 
is a nexus, provided by competent medical evidence, between 
his hearing loss or tinnitus and service.  There is no such 
medical evidence.  It was noted upon VA examination in May 
1998, more than 50 years after service, that the veteran gave 
a history of his hearing loss and tinnitus beginning in 1945, 
prior to his separation from service.  However, the physician 
was clearly merely recording information provided by the 
veteran and not providing a medical opinion as to a past 
history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence.").  As noted above, a 
subsequent VA physician did specifically address the 
etiological question at hand in May 1999, and that opinion 
clearly goes against the veteran's claim.

The only evidence presented by the veteran to support his 
contention that his hearing impairment and tinnitus were 
incurred in service comes from the veteran's own statements 
and those of his wife.  However, as laypersons, they are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the veteran's 
claims, the claims for service connection are denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.





		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


